Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

1.	Claims 16-30 are allowable subject matter over the prior art Lopez (US 6831601).

2.	Claims 16 and 30 discloses an antenna excitation method that implements an excitation distribution calculator that calculates each of an excitation distribution of a communication beam, which is a radio wave for transmitting the communication signal, and an excitation distribution of an interference beam, which is a radio wave for transmitting the interference signal, wherein sums of squares of an excitation amplitude of the communication beam and an excitation amplitude of the interference beam are same to each other for each of the plurality of element antennas;
an excitation distribution synthesizer that synthesizes the excitation distribution of the communication beam and the excitation distribution of the interference beam each calculated by the excitation distribution calculator; and a phase controller that respectively controls phases of the carrier wave signals to be given to the plurality of element antennas in accordance with an excitation distribution after synthesis by the excitation distribution synthesizer. While Lopez discloses an antenna excitation method but it 

3.	Claim 16-30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/ZEWDU A KASSA/Primary Examiner, Art Unit 2637